Name: 2011/548/EU, Euratom: Decision of the European Parliament of 10Ã May 2011 on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 250/1 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2011 on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section I  European Parliament (2011/548/EU, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2009 (1), having regard to the final annual accounts of the European Union for the financial year 2009 (SEC(2010) 963  C7-0212/2010) (2), having regard to the report on budgetary and financial management  financial year 2009, Section I  European Parliament (3), having regard to the Internal Auditors annual report for 2009, having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2009, together with the institutions replies (4), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union (5), having regard to Article 272(10) and Article 275 of the EC Treaty, Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 179a of the Euratom Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6) (the Financial Regulation), and in particular Articles 145, 146 and 147 thereof, having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (7), having regard to Article 147(1) of the Financial Regulation, which requires each Union institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision, having regard to its resolution of 10 April 2008 on the guidelines for the 2009 budget procedure  Sections I, II, IV, V, VI, VII, VIII and IX (8), having regard to its resolution of 20 May 2008 on Parliaments estimates of revenue and expenditure for the financial year 2009 (9), having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A7-0094/2011), A. whereas the audit of the Court of Auditors stated that, as regards administrative expenditure in 2009, all the institutions satisfactorily operated the supervisory and control systems required by the Financial Regulation and the transactions tested were free from material error (10), B. whereas the Secretary-General certified, on 2 July 2010, his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2009; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part thereof to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 69, 13.3.2009. (2) OJ C 308, 12.11.2010, p. 1. (3) OJ C 172, 30.6.2010, p. 1. (4) OJ C 303, 9.11.2010, p. 1. (5) OJ C 308, 12.11.2010, p. 129. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/Ann/fin. (8) OJ C 247 E, 15.10.2009, p. 78. (9) OJ C 279 E, 19.11.2009, p. 163. (10) OJ C 303, 9.11.2010, p. 198.